Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The application of Yiping Wu for System And Methods For Managing A Floating Population filed 6/15/2021 has been examined. Claims 1-12 and 14-21 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the phrase “The present disclosure”. This is implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recited the limitation of obtaining a register of a user from a user terminal via at least one terminal interface, there are multiple devices (other than the user device) connected to the terminal interface and not providing an indication as which device is receiving the register renders the claim indefinite. 

Claim 11  recites the limitation of receiving a fingerprint input instruction from an administrator terminal via the at least one terminal interface. There are multiple devices (other than the user device) connected to the terminal interface and not providing an indication as which device is receiving the fingerprint input instruction renders the claim indefinite. 
Claim 11 recites the limitation of sending the fingerprint input instruction to a fingerprint lock via at least one network interface without stating what device is sending the fingerprint input instruction to a fingerprint lock via at least one network interface. 
         Claim 11 recites the limitation of obtaining at least one fingerprint of the user from the fingerprint lock via the at least one network interface without stating what device is obtaining at least one fingerprint of the user from the fingerprint lock via the at least one network interface. 
      The limitation of sending, after obtaining the at least one fingerprint of the user, a notification to the administrator terminal via the at least one terminal interface renders the claim indefinite because the claim fails to indicate what device is sending the fingerprint. 
      The limitation of obtaining a permission from the administrator terminal via the at least one terminal interface, the permission permitting the user associated with the user terminal to open the fingerprint lock using one of the at least one fingerprint renders the claims indefinite because the claim fails to recites the limitation of  what device is referred to for obtaining a permission from the administrator terminal. 





Regarding claim 21, the claim recited the limitation of obtaining a register of a user from a user terminal via at least one terminal interface, there are multiple devices (other than the user device) connected to the terminal interface and not providing an indication as which device is receiving the register renders the claim indefinite. 

Claim 21  recites the limitation of receiving a fingerprint input instruction from an administrator terminal via the at least one terminal interface. There are multiple devices (other than the user device) connected to the terminal interface and not providing an indication as which device is receiving the fingerprint input instruction renders the claim indefinite. 
Claim 21 recites the limitation of sending the fingerprint input instruction to a fingerprint lock via at least one network interface without stating what device is sending the fingerprint input instruction to a fingerprint lock via at least one network interface. 
         Claim 21 recites the limitation of obtaining at least one fingerprint of the user from the fingerprint lock via the at least one network interface without stating what device is obtaining at least one fingerprint of the user from the fingerprint lock via the at least one network interface. 
      The limitation of sending, after obtaining the at least one fingerprint of the user, a notification to the administrator terminal via the at least one terminal interface renders the claim indefinite because the claim fails to indicate what device is sending the fingerprint. 
      The limitation of obtaining a permission from the administrator terminal via the at least one terminal interface, the permission permitting the user associated with the user terminal to open the fingerprint lock using one of the at least one fingerprint renders the claims indefinite because the claim fails to recites the limitation of  what device is referred to for obtaining a permission from the administrator terminal. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

     Regarding claims 1-10, the prior art of record is silent on teaching the limitation of at least one processor in communication with the at least one terminal interface, the at least one network interface, and the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:

obtain a register of a user from a user terminal of the at least one user
terminal via the at least one terminal interface;

receive a fingerprint input instruction from an administrator terminal of the
at least one administrator terminal via the at least one terminal interface;
send the fingerprint input instruction to a fingerprint lock of the plurality of
fingerprint locks via the at least one network interface;
obtain at least one fingerprint of the user from the fingerprint lock via the at
least one network interface;
send, after obtaining the at least one fingerprint of the user, a notification
to the administrator terminal via the at least one terminal interface; and

obtain a permission from the administrator terminal via the at least one
terminal interface, the permission permitting the user associated with the user
terminal to open the fingerprint lock using one of the at least one fingerprint.
	The closest prior art of record (US 20180373919,US 20140337930) teaches a method for controlling biometric lock over a network but is silent on teaching the limitations as claimed.
Claim 12, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683